Exhibit 10.1

 

FORM OF EXCHANGE AGREEMENT

 

This Exchange Agreement (“Agreement”) is made as of June 12, 2019 by and between
MYnd Analytics, Inc., a Delaware corporation (“MYnd”), Telemynd, Inc., a
Delaware corporation and wholly-owned subsidiary of MYnd (“Telemynd”) and
[_____] (the “Preferred Stockholder”).

 

RECITALS

 

WHEREAS, the Preferred Stockholder is the beneficial owner of [_____] shares of
Series A Preferred Stock, par value $0.001 per share, of MYnd and [_____] shares
of Series A-1 Preferred Stock, par value $0.001 per share, of MYnd
(collectively, the “MYnd Preferred Shares”);

 

WHEREAS, on January 4, 2019, MYnd entered into an Agreement and Plan of Merger
and Reorganization (as amended on May 24, 2019, the “Merger Agreement”) with
Emmaus Life Sciences, Inc. (“Emmaus”) and Athena Merger Subsidiary, Inc.
(“Merger Sub”), pursuant to which Merger Sub will merge with and into Emmaus,
with Emmaus surviving as a subsidiary of MYnd (the “Merger”);

 

WHEREAS, on March 27, 2019, MYnd entered into an Amended and Restated Separation
and Distribution Agreement (“Separation Agreement”) with Telemynd pursuant to
which all of the business and assets of MYnd and those liabilities of MYnd not
retained by MYnd in connection with the Merger will be contributed to Telemynd,
and holders of record of MYnd’s common stock will receive a pro rata
distribution of Telemynd’s common stock, contingent upon the consummation of the
Merger (the “Spin-Off”);

 

WHEREAS, the Merger Agreement provides that all of the MYnd Preferred Shares
must cease to be outstanding prior to the effective time of the Merger; and

 

WHEREAS, MYnd and the Preferred Stockholder have agreed to execute this
Agreement to comply with the terms of the Merger Agreement and to effect the
exchange of each Share, immediately after the Spin-Off and prior to the Merger,
for (i) one share of Common Stock, par value $0.001 per share, of MYnd (the
“MYnd Common Shares”), and (ii) one share of Series A Preferred Stock, par value
$0.001 per share of Telemynd (the “Telemynd Preferred Shares”).

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein, the parties agree as follows:

 

1. Exchange of Shares.

 

1.1. Exchange.

 

1.1.1. At the Exchange Effective Time (as defined below), the Preferred
Stockholder agrees to exchange each MYnd Preferred Share for a MYnd Common Share
and a Telemynd Preferred Share.

 



 

 

 

1.1.2. At the Exchange Effective Time, MYnd agrees to issue to the Preferred
Stockholder one MYnd Common Share in exchange for each MYnd Preferred Share held
by the Preferred Stockholder prior to the Exchange Effective Time.

 

1.1.3. At the Exchange Effective Time, Telemynd agrees to issue to the Preferred
Stockholder one Telemynd Preferred Share for each MYnd Preferred Share held by
the Preferred Stockholder prior to the Exchange Effective Time.

 

1.2. Effective Time. The exchange of the MYnd Preferred Shares for MYnd Common
Shares and Telemynd Preferred Shares shall take place immediately after the
Spin-Off and prior to the effective time of the Merger (the “Exchange Effective
Time”).

 

1.3. Closing Deliveries. At the Exchange Effective Time, the MYnd Preferred
Shares shall automatically be cancelled and MYnd shall deliver, or cause to be
delivered, to the Preferred Stockholder, the MYnd Common Shares in book-entry
form, and MYnd shall instruct its transfer agent to register such issuance in
the name of the Preferred Stockholder. At the Exchange Effective Time, Telemynd
shall deliver, or cause to be delivered, to the Preferred Stockholder, the
Telemynd Preferred Shares in book-entry form, and Telemynd shall instruct its
transfer agent to register such issuance in the name of the Preferred
Stockholder. The Preferred Stockholder will execute and deliver such other
instruments of transfer and take such other actions as MYnd may reasonably
request in order to facilitate the exchange of the MYnd Preferred Shares for
MYnd Common Shares and Telemynd Preferred Shares hereunder.

 

2. Representations and Warranties.

 

2.1. MYnd hereby represents and warrants to the Preferred Stockholder as
follows:

 

2.1.1. MYnd is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as presently conducted and as
proposed to be conducted.

 

2.1.2. All corporate action required to be taken by MYnd’s Board of Directors
and stockholders in order to authorize MYnd to enter into this Agreement, and to
issue the MYnd Common Shares, has been taken or will be taken prior to the
Exchange Effective Time.

 

2.1.3. The MYnd Common Shares, when issued and delivered in accordance with the
terms and for the consideration set forth in this Agreement, will be validly
issued, fully paid and nonassessable and free of restrictions on transfer other
than restrictions on transfer under the this Agreement, applicable state and
federal securities laws and liens or encumbrances created by or imposed by an
Preferred Stockholder. Assuming the accuracy of the representations of the
Preferred Stockholder in this Agreement and subject to the filings required to
made under the Securities Act and “blue sky” laws, the MYnd Common Shares will
be issued in compliance with all applicable federal and state securities laws.

 



2

 

 

2.2. Telemynd hereby represents and warrants to the Preferred Stockholder as
follows:

 

2.2.1. Telemynd is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as presently conducted and as
proposed to be conducted.

 

2.2.2. All corporate action required to be taken by Telemynd’s Board of
Directors and stockholders in order to authorize Telemynd to enter into this
Agreement, and to issue the Telemynd Preferred Shares, has been taken or will be
taken prior to the Exchange Effective Time.

 

2.2.3. The Telemynd Preferred Shares, when issued and delivered in accordance
with the terms and for the consideration set forth in this Agreement, will be
validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the this Agreement,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by an Preferred Stockholder. Assuming the accuracy of the
representations of the Preferred Stockholder in this Agreement and subject to
the filings required to made under the Securities Act and “blue sky” laws, the
Telemynd Preferred Shares will be issued in compliance with all applicable
federal and state securities laws.

 

2.3. The Preferred Stockholder hereby represents and warrants to MYnd and
Telemynd as follows:

 

2.3.1. The Preferred Stockholder has the requisite power and is authorized to
enter into this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

 

2.3.2. This Agreement has been duly authorized, executed and delivered by the
Preferred Stockholder, and this Agreement is a valid and binding agreement of
the Preferred Stockholder.

 

2.3.3. The Preferred Stockholder is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

 

2.3.4. The Preferred Stockholder understands that the MYnd Common Shares and the
Telemynd Preferred Shares have not been, and will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Preferred
Stockholder’s representations as expressed herein. The Preferred Stockholder
understands that the MYnd Common Shares and the Telemynd Preferred Shares are
“restricted securities” under applicable U.S. federal and state securities laws
and that, pursuant to these laws, the Preferred Stockholder must hold the MYnd
Common Shares and the Telemynd Preferred Shares indefinitely unless they are
registered with the Securities and Exchange Commission and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Preferred Stockholder acknowledges that MYnd and
Telemynd have no obligation to register or qualify the MYnd Common Shares or the
Telemynd Preferred Shares. The Preferred Stockholder further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the MYnd Common Shares and the Telemynd
Preferred Shares, and on requirements relating to MYnd and Telemynd which are
outside of the Preferred Stockholder’s control, and which MYnd and Telemynd are
under no obligation and may not be able to satisfy.

 



3

 

 

3. Agreement to Convert Telemynd Preferred Shares; Proxy.

 

3.1. Conversion of Telemynd Preferred Shares. The Preferred Stockholder hereby
agrees that if (i) Telemynd sells shares of its common stock, par value $0.001
per share (“Telemynd Common Shares”), in one or more registered public offerings
or a private placements, at a price per share that is equal to, or in excess of,
three times the current conversion price of the Telemynd Preferred Shares or
(ii) the Telemynd Common Shares trade on a national securities exchange and the
Telemynd Common Shares have a closing sale price that is equal to, or in excess
of, three times the current conversion price of the Telemynd Preferred Shares
for at least five (5) consecutive days, all of the Telemynd Preferred Shares
shall automatically convert into Telemynd Common Shares without any further
action on the part of Telemynd or the Preferred Stockholder.

 

4. Miscellaneous.

 

4.1. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware.

 

4.2. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

4.3. Entire Agreement. This Agreement and the Exhibits hereto and thereto, and
the other documents delivered pursuant hereto and thereto, constitute the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein. Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

4.4. Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

4.5. Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of MYnd, Telemynd and the Preferred Stockholder. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and MYnd
and Telemynd.

 

4.6. Headings; Construction. The headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) “it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.

 

(Signature Page Follows)

 



4

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.

 



  MYND ANALYTICS, INC.         By:       Name:     Title:         TELEMYND, INC.
        By:       Name:     Title:         PREFERRED STOCKHOLDER:            
[_____]

 

 

5



 

 